Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Status 
Claims 1-20 have been examined. 

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10552577. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 1 of current application and claim 1 of US. Patent No.10552577, both recite the same generating a medication requisition, requisition fulfillment logic, a requisition router, a medication requisition database.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

2019 Revised Patent Eligibility Guidance (PEG): Step 1:  
Claim(s) 1 recite(s) a pharmacy medication management, which is a statutory category (i.e. machine).  Accordingly, claim 1 is  all within at least one of the four statutory categories. 
2019- Step 2A - Prong One: 

Regarding Prong One of Step 2A of the 2019 PEG (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims. An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) mathematical concepts, b) certain methods of organizing human activity, and/or c) mental processes. 
The limitation of Independent claim 1 recites at least one abstract idea. Specifically, Claim 1 recites the steps of 
generating a medication requisition for administration to a patient, evaluating decision data and identifying a selected remote fulfillment site from a plurality of fulfillment sites, communicating the medication requisition to a selected fulfillment site to prepare and present workflow that is specific to  the medication requisition; communication with the pharmacy work station that receives and stores the medication requisition metadata regarding fulfillment of the medication requisition

The above underlined limitations constitutes (b) “certain methods of organizing human activity” because these limitations could be performed by the user, researcher to organize, identify and classify, select, review the unstructured/structured information on a piece of paper. Accordingly, the claims describe the abstract idea (b) certain methods of organizing human activity”.  
Dependent Claim 4 expands on the location of an acute site, hospital. Claims 8-9 expand the system on the contained medication uni, the kits at the pharmacy station, Claim 20 expands on  requisition metadatat These steps expand the abstract idea of certain method of organizing human activities. 

2019 PEG: Step 2A - Prong Two: 
 
Regarding Prong Two of Step 2A of the 2019 PEG, it must be determined whether the claim as a whole integrates the abstract idea into a practical application. As noted in the 2019 PEG, it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”
Tthe additional limitations in claim 1do not integrate the above abstract idea into a practical application because there is no application or use of the abstract idea in any using the processor, work station, fulfillment logic for generate, to prepare, to identify medicaltion requisition prescription. The specification’s written description does not discloses any specific computing components, but the suitable module, pharmacy prescription system, electronic prescription system, network. These components encompass any number of suitable computer architectures. And thus, these components are recited at a high-level of generality (i.e. generic components. And thus, it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea. 
2019 PEG: Step 2B:
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect step 2A, Prong One, the additional elements are recited at a high level of generality, and the written description describes these elements are generic computer components,.  Using generic computer components to perform abstract ideas does not provide a necessary inventive concept. See Alice, 573 U.S. at 223 (“mere recitation of a generic computer cannot transform a patient-ineligible abstract idea into a patent-eligible invention”). Thus, claims 1-20 have been held as patent ineligible. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Eller et al. (US. 20130173277 hereinafter Eller). 

With respect to Claim 1, Eller teaches a pharmacy medication management system, comprising:
a pharmacy work station (‘277; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies. Each of the order fulfillment stations 108 may have the same or different capabilities at various locations) that includes a processor that executes machine-readable instructions stored in a memory to configure the pharmacy work station to:
generate a medication requisition for a contained medication unit based on an order of the contained medication unit (‘277; Abstract: Methods and systems for fulfillment gateway are described. In one embodiment, a prescription order for a prescription drug is received from an order processing station. An order message associated with the prescription order is generated. The order message has a prescription parameter and a dispensation preference for fulfilling the prescription order. The order message is assigned to an order fulfillment station based on the prescription parameter, the dispensation preference and a dispensary attribute of the order fulfillment station. In other embodiments, the order message is selected for delivery based on based on the prescription parameter, the dispensation preference and a dispensary attribute of the order fulfillment station; Para 0019: The order processing station 102 is a device or system operated by an entity that is at least partially responsible for data entry and verification of prescriptions. The order processing station 102 may be in communication with a benefits manager device 110 to adjudicate pharmacy insurance claims associated with the prescription, for example. The order processing station 102 may communicate with the benefits manager device 110 to verify inclusion of a prescription drug in a formulary and obtain suggestions for substitutions of the prescription drug not in the formulary. The order processing station 102 verifies the eligibility of the patient, i.e., substantiates that the patient is a member of a drug benefit plan or a beneficiary of the member (e.g., a spouse or a child of the beneficiary). The order processing station 102 may also verify that the prescription from the prescriber meets pharmacy policies and local, state and federal regulations. Verification of the prescription may entail the authentication of prescription parameters, such as name of prescription drug, identification of patient, strength of the prescription drug, quantity of the prescription drug, identification of prescriber and directions for administering the prescription drug; Para 0054:  Cost of materials may include cost of prescription drugs purchased from distributors, as well as prescription drug containers, caps, packaging supplies, or the like. The cost-to-fill value of the prescription drug may vary among order fulfillment stations),

execute a requisition router that communicates the medication requisition to the selected remote fulfillment site, wherein the selected remote fulfillment site comprises a work station to prepare and present a work flow that is specific to the medication requisition at the work station and is configured to record medication requisition metadata related to preparation of the contained medication unit in accordance with the work flow (‘277; Para 0016: The fulfillment gateway selects the order fulfillment station based on prescription parameters, dispensation preferences and dispensary attributes. Rules and/or priorities for treatment of various prescription parameters, dispensation preferences and dispensary attributes may govern selection of an order fulfillment station. The fulfillment gateway described herein is generally sensitive to cost of labor, material, and shipping involved with fulfillment of a prescription according to a prescription order; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies. Each of the order fulfillment stations 108 may have the same or different capabilities at various locations. Some order fulfillment stations 108 may specialize in fulfilling prescriptions for expensive drugs, such as cancer drugs, while some order fulfillment stations 108 may specialize in high-speed fulfillment of high-volume prescription drugs. Some order fulfillment stations 108 may be strategically located at, for example, large metro areas for proximity to a large number of patients while others are located away from large metro areas to reduce operational costs. The order fulfillment stations 108 may have a large inventory of prescription drugs from which to pull when needed for fulfillment of prescriptions. Other order fulfillment stations 108 may limit inventory by ordering prescription drugs from distributors for strategically timed delivery to avoid inventory costs. The order fulfillment stations 108 may have other capabilities such as marking caps or vials, specialty packaging, cold rooms, added security for class C-2 narcotic prescription drugs, and the like ); 
execute a requisition router that communicates the medication requisition to the selected remote fulfillment site, wherein the selected remote fulfillment site comprises a work station to prepare and present a work flow that is specific to the medication requisition at the work station and is configured to record medication requisition metadata related to preparation of the contained medication unit in accordance with the work flow (‘277; Para 0017: The fulfillment gateway holds completed prescription orders associated with order messages for the order fulfillment station to pull or download from the fulfillment gateway as needed. Furthermore, the fulfillment gateway tracks progress of fulfillment at order fulfillment stations. Thus, the order fulfillment station does not have to request updates from the order processing station. Indeed, the order fulfillment station does not need to communicate with the order processing station. That is, the order fulfillment station is independent or decoupled from the order processing station. Thus, irrespective of the status of the order processing station, the fulfillment gateway allows routing and fulfillment to continue. The fulfillment gateway allows delay of a routing decision so that an order fulfillment station does not need to be selected at the order processing station. The fulfillment gateway provides capabilities for changing routing of the prescription order. That is, by tracking progress, the fulfillment gateway may stop, pause, cancel or change prescription orders during fulfillment of the prescription); and
a medication requisition database in operative communication with the pharmacy work station that receives and stores the medication requisition metadata regarding fulfillment of the medication requisition at the selected remote fulfillment site,
wherein the pharmacy work station associates the medication requisition metadata stored in the medication requisition database with the contained medication unit (‘277; Para 0032: The order processing stations 102, the order fulfillment stations 108 and the fulfillment gateway 106 may be in communication directly (e.g., through local storage) and/or through the network 104 (e.g., in a cloud configuration or software as a service) with a database 112. The database 112 may store patient data 114, client data 116, pharmacy data 118, order data 120 and/or activity data 122). 
Eller does not disclose a requisition router to route the medication requisition to a selected fulfillment site. However, Eller discloses the fulfillment gateway to track progress of fulfillment at order fulfillment stations and to provide capabilities for changing routing of the prescription order. That is, by tracking progress, the fuifiiiment gateway may stop, pause, cancel or change prescription orders during fulfillment of the prescription.

It would have been to one of ordinary skill in the art at the time of the invention to make use of method and system of Eiler for fulfillment drug orders to a plurality 

With respect to Claim 2, Eller discloses the pharmacy medication management system of Claim 1, wherein the pharmacy work station is located at a pharmacy of a patient care provider (‘277 ; Para 0022: An order fulfillment station 108 may be a mail order pharmacy, a retail pharmacy, a specialty pharmacy or other types of pharmacies). 

With respect to Claim 3, Eller discloses the pharmacy medication management system of Claim 2, wherein the patient care provider comprises an entity authorized by a governing regulatory body to prepare medication requisitions (‘277; Para 0016: Rules and/or priorities for treatment of various prescription parameters, dispensation preferences and dispensary attributes may govern selection of an order fulfillment station.). 

With respect to Claim 4, Eller discloses the pharmacy medication management system of Claim 2, wherein the patient care provider comprises one or more of the following: an acute care site; a hospital, a home infusion pharmacy; a physician office; or a free standing infusion clinic (‘277; Para 0022). 

With respect to Claim 5, Eller discloses the pharmacy medication management system of Claim 2, wherein the contained medication unit comprises a nutritional 

With respect to Claim 6, Eller discloses the pharmacy medication management system of Claim 2, wherein the contained medication unit is to be administered to a patient at the patient care provider (‘277; Para 0019). 

With respect to Claim 7, Eller discloses the pharmacy medication management system of Claim 1, wherein the medication requisition database stores the medication requisition metadata in corresponding relation to the medication requisition (‘277; Para 0016). 

With respect to Claim 8, Eller discloses the pharmacy medication management system of Claim 1, wherein the contained medication unit comprises at least one of the following: 
a patient specific unit comprising a medication unit designated for administration to a specific patient;
a non-patient specific unit comprising a medication unit to be subsequently designated for administration to a specific patient; or,
a medication component source unit to be used in the preparation of the patient specific unit or the non-patient specific unit at a pharmacy (‘277; Para 0022: specialize in fulfilling prescriptions for expensive drugs, such as cancer drugs, while some order fulfillment stations 108 may specialize in high-speed fulfillment of high-volume prescription drugs).

With respect to Claim 9, Eller discloses the pharmacy medication management system of Claim 1, wherein the contained medication unit is received at the pharmacy work station in a kit comprising a plurality of contained medication units, wherein the plurality of contained medication units each have corresponding medication requisitions that are each associable with a kit identifier corresponding with the kit, and wherein said kit identifier comprises a machine readable marking on a container used for handling the plurality of contained medication units at the pharmacy work station (‘277; Para 0053: specialty containers or caps…).  

With respect to Claim 10, Eller discloses the pharmacy medication management system of Claim 1, wherein the cost data and the timing data are stored in the medication requisition database (‘277; Paras 0016, 0022). 

With respect to Claim 11, Eller discloses the pharmacy medication management system of Claim 1, wherein the timing data comprises at least one of: medication requisition fulfillment lead time data; medication requisition availability data; medication requisition delivery schedule data; medication requisition efficacy timing data; or medication unit component efficacy timing data (‘277; Para 0053, 0055). 

With respect to Claim 12, Eller discloses the pharmacy medication management system of Claim 1, wherein the requisition fulfillment logic is at least in part customizable by a user of the pharmacy work station (‘277; Para 0016). 

With respect to Claim 13, Eller discloses the pharmacy medication management system of Claim 1, wherein the requisition fulfillment logic processes the medication requisition in relation to both the cost data and the timing data. (‘277; Paras 0016, 0022) 

With respect to Claim 14, Eller discloses the pharmacy medication management system of Claim 13, wherein the requisition fulfillment logic comprises selectable weighting parameters associated with each of the cost data and the timing data (‘277; Para 0054). 

With respect to Claim 15, Eller discloses the pharmacy medication management system of Claim 14, wherein the weighting parameters associated with the cost data and the timing data are customizable by a user of the pharmacy work station (‘277; Paras 0016, 0022). 

With respect to Claim 16, Eller discloses the pharmacy medication management system of Claim 1, wherein the requisition fulfillment logic is operable to automatically select the selected remote fulfillment site at least partially based on the decision data (‘277; Paras 0016-0017). 

With respect to Claim 17, Eller discloses the pharmacy medication management system of Claim 1, wherein the requisition router is operable to automatically route the medication requisition to the selected remote fulfillment site (‘277; Paras 0054-0057). 

With respect to Claim 18, Eller discloses the pharmacy medication management system of Claim 1, wherein the pharmacy work station receives a requisition rejection from the selected remote fulfillment site and the requisition fulfillment logic reprocesses the medication requisition to regenerate another decision data for use in the selection of another one of the plurality of remote fulfillment sites (‘277; Para 0014). 

With respect to Claim 19, Eller discloses the pharmacy medication management system of Claim 1, wherein the medication requisition database receives and stores metadata regarding fulfillment of additional medication requisitions at other remote fulfillment sites from the plurality of remote fulfillment sites (‘277; Para 0002). 

With respect to Claim 20, Eller discloses the pharmacy medication management system of Claim 1, wherein the medication requisition metadata comprises at least one of the following types of data: medication source data indicative of at least one of:
a manufacturer of a component of the contained medication unit corresponding to the medication requisition, a lot number of a component of the contained medication unit corresponding to the medication requisition, an expiration date of a component of the contained medication unit corresponding to the medication requisition,


chain of custody data indicative of at least one of:
a listing of entities in possession of a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, a listing of users that have taken an action with respect to the contained medication unit corresponding to the medication requisition, wherein the listing of users is correlated to specific actions taken by each user, or tracking information corresponding to physical movement of a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition; 
fulfillment data indicative of at least one of: 
image data corresponding with a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, scanned data obtained from a component of the contained medication unit corresponding to the medication requisition, analytic data regarding a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, pharmacist review data corresponding with at least one pharmacist review of a component of the contained medication unit corresponding to the medication requisition or the contained medication unit corresponding to the medication requisition, compliance data corresponding with best practices associated 277; Para 0026; Para 0090).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP VAN NGUYEN whose telephone number is (571)270-5211.  The examiner can normally be reached on Monday through Friday between 8:00AM and 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine L Gort can be reached on 5712726781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/HIEP V NGUYEN/Primary Examiner, Art Unit 3686